Opinion by
Willson, J.
§ 255. Railroad; liability of company for damages occasioned by carelessness, inattention and neglect of agent. Where a married woman, just recovered from a spell of sickness, and desirous of returning to her home and family, applied to the ticket agent of a railroad for a ticket and transportation over said road, and offered to pay said agent the price of said ticket, this occurring about ten o’clock at night, and a few minutes before the train passed the station; but that, owing to the carelessness and inattention of the ticket agent, she failed to get her ticket, and the agent also failing to signal the train *101to stop at said station, it passed on without her, and afterwards she was compelled to walk a distance of about two miles over a tiresome road, in the night, to get a place to stay the balance of the night; and that by reason of all this she became sick, and remained sick a long time, and suffered mentally and physically, held, that the correct conclusions of law were found by the trial court as follows: “ 1. Plaintiff was entitled to judgment for damages which resulted, and might reasonably be expected to result, from being left under the circumstances. 2. Mental suffering máy be estimated as a basis for damages. 3. The negligence of the agent is the negligence of the railroad company, and the defendant is liable therefor.” [Redfield on Carriers, sec. 425 et seq.; Williams v. Vanderbilt, 28 N. Y. 217; Ward v. Vanderbilt, 34 How. Prac. R. 144; Heirn v. McCaughan, 32 Miss. 17.]
June 21, 1882.
Affirmed, with damages.